OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the petition to vacate the arbitration award granted.
The Collective Bargaining Agreement between petitioner, the City of Oswego, and respondent, Oswego City Firefighters Association, Local 2707, expired on December 31, 2009. For the *882same reasons given in Matter of City of Yonkers v Yonkers Fire Fighters, Local 628, IAFF, AFL-CIO (20 NY3d 651 [2013] [decided today]), chapter 504 of the Laws of 2009 (part A, § 8) does not permit the firefighters in this case to retain their noncontributory retirement benefit plan. The arbitration award here required the City of Oswego to provide a benefit that is no longer authorized by law and, in the circumstances, “the final result creates an explicit conflict with other laws” and “the strong and well-defined policy considerations” embodied therein (Matter of New York State Correctional Officers & Police Benevolent Assn. v State of New York, 94 NY2d 321, 327 [1999]; see CPLR 7511 [b] [1] [iii]). Consequently, the award must be vacated.